Order, Supreme Court, New York County, entered August 7, 1979, awarding plaintiff wife temporary alimony of $450 a week and counsel fees pendente lite of $5,000, from portions of which both parties have appealed, unanimously modified, on the law and the facts, to strike the award of counsel fees, and otherwise affirmed, without costs or disbursements. Plaintiff wife has already paid her attorney $4,500 and the sum ($5,000) awarded by Special Term was in addition to this payment. We find that the additional amount awarded was unwarranted and excessive at this stage of the litigation. Plaintiff should be relegated to the right granted to her by Special Term to make further application at the time of the trial. Concur—Birns, J. P., Sandler, Ross, Bloom and Lynch, JJ.